     Case 2:19-cv-01394-GMN-VCF Document 99 Filed 10/05/20 Page 1 of 2




 1
     BENJAMIN CLOWARD, ESQ.
 2   Nevada Bar No. 11087
 3   SAMANTHA A. MARTIN, ESQ.
     Nevada Bar No. 12998
 5   RICHARD HARRIS LAW FIRM
     801 South Fourth Street
 6   Las Vegas, Nevada 89101
 7   Telephone: (702) 444-4444
     Fax: (702) 444-4455
 8   E-Mail: SMartin@richardharrislaw.com
     Attorneys for Plaintiffs
 9
                                  UNITED STATES DISTRICT COURT
10
                                       DISTRICT OF NEVADA
11

12   ROBERT ANSARA, as Special                    )   CASE NO.: 2:19-CV-01394-GMN-VCF
     Administrator of the estate of D.B., born    )
13   December 18, 2015 and died August 15,        )   STIPULATION AND ORDER FOR
     2017 and GABRIELLE BRANON-                   )   EXENSION TO REPLY TO
14
     CHESLEY, individually, as the Natural        )   PLAINTIFFS’ COUNTERMOTION
15   Mother of D.B., DAVID BANKS,                 )   TO AMEND COMPLAINT
     individually and as the Natural Father of    )
16   D.B.,                                        )
                                                  )
17                  Plaintiffs,                   )
18                                                )
     v.                                           )
19                                                )
     GLORIA MALDONADO, et. al.
                                                  )
20
                  Defendants.                     )
21   ___________________________________          )

22
          STIPULATION AND ORDER FOR EXENSION TO REPLY TO PLAINTIFFS’
23
                     COUNTERMOTION TO AMEND COMPLAINT
24
            IT IS HEREBY STIPULATED by and between the parties hereto, through their respective
25

26
     counsel of record, that the deadline for Plaintiffs ROBERT ANSARA, as Special Administrator

27   of the estate of D.B., GABRIELLE BRANON-CHESLEY, individually, as the Natural Mother
28   of D.B., DAVID BANKS, individually and as the Natural Father of D.B. to file their Reply to

                                                 1
     Case 2:19-cv-01394-GMN-VCF Document 99 Filed 10/05/20 Page 2 of 2




     Plaintiffs’ Countermotion to Amend Complaint be extended from September 30, 2020 to October
 1

 2   6, 2020.

 3    Date:_Sept. 30, 2020                        Date:__Sept. 30, 2020_____________________
      RICHARD HARRIS LAW FIRM                     HAWKINS MELENDREZ, P.C.
 5

 6    /s/ Samantha Martin, Esq.                   /s/ Britannica Collins
      _____________________________               ____________________________
 7    SAMANTHA A. MARTIN, ESQ.                    Martin I. Melendrez, Esq.
 8
      Nevada Bar No. 12998                        Nevada Bar No. 7818
      801 South Fourth Street                     Britannica Collins, Esq.
 9    Las Vegas, Nevada 89101                     Nevada Bar No.13324
      Attorneys for Plaintiffs                    9555 Hillwood Drive, Suite 150
10                                                Las Vegas, Nevada 89166
11
                                                  Attorneys for Defendants
                                                  Tropicana De, LLC
12

13

14
                                              ORDER
15

16
            IT IS SO ORDERED, nunc pro tunc.
17
                        5 day of October, 2020.
            DATED this ____
18

19

20

21
                                       ________________________________
22                                     Gloria M. Navarro, District Judge
                                       UNITED STATES DISTRICT COURT
23

24

25

26

27

28



                                                 2
